In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
CATHERINE A. FERDETTA,      *                         No. 15-835V
                            *                         Special Master Christian J. Moran
                Petitioner, *
                            *
v.                          *
                            *                         Filed: October 9, 2015
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *                         Concession; SIRVA
                            *
                Respondent. *
                            *
*************************

Daniel R. Gage, Gage Fiore, LLC, Lawrenceville, NJ, for petitioner;
Glenn MacLeod, United States Department of Justice, Washington, DC, for respondent.

      UNPUBLISHED RULING FINDING ENTITLEMENT TO COMPENSATION1

        On August 5, 2015, Catherine A. Ferdetta filed a petition under the National Childhood
Vaccine Injury Act, 42 U.S.C. §300a—10 through 34, alleging that she suffered a shoulder
injury related to her receipt of the tetanus, diphtheria, acellular pertussis (“Tdap”) vaccine on
August 16, 2012.

        In her Rule 4(c) report, respondent states that “petitioner’s left shoulder SIRVA injury is
compensable.” Resp’t Rep’t, filed Oct. 6, 2015, at 3. Respondent adds that the Division of
Injury Compensation Program, Department of Health and Human Services, has reviewed the
facts of this case and has concluded that the alleged injury lasted more than six months.

        Special masters may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. 42 U.S.C. § 300aa-13; Vaccine Rule 8(d). Based
upon a review of the record as a whole, the undersigned finds that petitioner has established that
she is entitled to compensation for her injury.



       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
        Accordingly, Ms. Ferdetta is entitled to compensation. A status conference remains
set for Wednesday, October 21, 2015 at 10:00 A.M Eastern Time, to discuss the process for
quantifying the amount of damages to which Ms. Ferdetta is entitled.

       Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-6360.

       IT IS SO ORDERED.


                                                 s/Christian J. Moran
                                                 Christian J. Moran
                                                 Special Master




                                             2